Citation Nr: 0016100	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  96-47 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for upper back 
disability.

2.  Entitlement to service connection for lower back 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1994.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 1998.  The Board granted 
entitlement to service connection for right shoulder 
disability but denied entitlement to a compensable rating for 
hearing loss disability.  Accordingly, those issues are no 
longer before the Board and will not be considered below.  

In September 1998, the Board remanded for further development 
the issues of entitlement to service connection for upper 
back disability and entitlement to service connection for 
lower back disability.  Following that development, the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, confirmed and 
continued the denials of those claims.  Thereafter, the case 
was returned to the Board for further appellate action.

During the course of the appeal, the veteran moved from the 
jurisdiction of the VARO in Muskogee, Oklahoma to the 
jurisdiction of the VA M&ROC in Wichita, Kansas.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for upper 
back disability is not plausible.

2.  The evidence establishes that low back disability, 
manifested by degenerative changes of the lumbar spine, had 
its onset in service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for upper 
back disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Low back disability, manifested by degenerative changes 
of the lumbar spine, was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
disability of the upper back and of the lower back.  Service 
connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Continuity 
of symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may legitimately be questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

I.  The Upper Back

The threshold question is whether the veteran's claim is well 
grounded.  Section 5107(a) of title 38, U.S. Code, provides 
in pertinent part: "[A] person who submits a claim for 
benefits under a law administered by [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  The Court has held that a well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). "The quality and quantity of the evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim."  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993). 

In order for a service connection claim to be well grounded, 
there must be competent evidence of current disability (a 
medical diagnosis), incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Where, as here, the 
determinative issue involves medical causation, competent 
medical evidence that the claim is plausible or possible is 
required in order for the claim to be well grounded.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence shows that on several occasions in service in 
September and October 1990, the veteran was treated for 
various complaints of pain in the right upper back, sub-
scapular area and in the neck.  The various diagnoses 
included muscle pull, and X-rays showed scoliosis of the 
thoracic spine.  However, there were no further recorded 
complaints or clinical findings of upper back pain for the 
remainder of service or other evidence of continuing 
symptomatology.  During his retirement examination in October 
1994, the veteran complained of recurrent back pain, but only 
in the mid and lower back areas.  He did not report any upper 
back pain, and his neck and spine were found to be normal.  

During a VA general medical examination in February 1995, the 
veteran reported a history of an upper back injury in 
service.  He stated that since that injury, he experienced a 
cramping-type pain and tightness in the right upper back, if 
he lifted more than 50 pounds.  The relevant diagnosis was 
recurrent muscle strain of the right upper back; however, 
that diagnosis was not supported by any objective clinical 
findings, and the examiner did not state that the upper back 
disability was, in fact, related to service.  Moreover, there 
was no evidence that the examiner actually reviewed the 
veteran's medical records.

In March 1998, the veteran complained of a 2 to 3 week 
history of a stiff neck, which the health care provider 
stated was probably from muscle strain.  Again, however, 
there was no evidence that such disability was related to 
service.

In December 1999, the veteran's upper back was reexamined on 
a fee basis by an orthopedic surgeon.  The veteran complained 
of pain in the back of the shoulder beside the thoracic 
spine.  He reported numbness and tingling in the hands and 
fingers, particularly with overhead work.  On examination, 
the spine was straight without abnormal list, kyphosis, 
lordosis, or scoliosis.  Although there was mild tenderness 
in the area of the right scapula and right mid-trapezius, X-
rays of the thoracic spine were unremarkable.  The relevant 
diagnosis was thoracic spine dysfunction; however, the 
examiner cited the paucity of objective signs in the upper 
back area and did not relate the veteran's complaints to any 
incident in service.  Inasmuch as that conclusion was the 
result of an orthopedic examination, performed specifically 
to ascertain any possible relationship between the claimed 
upper back disability and service, and inasmuch as the 
examiner actually reviewed the veteran's medical records in 
reaching that conclusion, the Board places great weight on 
the results that examination. 

The only actual reports of a relationship between the 
veteran's upper back disability and service are offered by 
the veteran.  While he is qualified to report symptoms that 
are capable of lay observation, he is not qualified to render 
opinions which require medical expertise, such as diagnosis 
or etiology of a particular disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Absent any competent medical evidence of chronic identifiable 
upper back pathology in service or any competent medical 
evidence that that the veteran's current upper back 
complaints are related to service, there is no plausible 
basis for service connection.  Accordingly, that portion of 
the appeal is not well grounded and must be denied.

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in evidence requests to the veteran, in the Statement of the 
Case (SOC); in a Supplemental Statement of the Case (SSOC); 
and in the Board remand in September 1998.  Moreover, the 
veteran has not cited any outstanding evidence which could 
support his claim.  Consequently, the Board is of the opinion 
that there is no need to further inform the veteran of the 
evidence necessary to render the claim well grounded.

II.  The Low Back

Unlike the foregoing, the claim of entitlement to service 
connection for low back disability is well grounded.  
38 U.S.C.A. § 5107(a).

During service in June 1991, the veteran complained that he 
had pulled a muscle in the lower right side of his back, and 
X-rays showed mild degenerative changes in the lumbosacral 
spine.  Although his spine was found to be normal during his 
retirement examination, he nevertheless reported recurrent 
low back pain.  

Following service, the veteran continued to complain of low 
back pain, and in July 1998, X-rays provided by L. D., D.O, 
confirmed the presence of degenerative changes in the lumbar 
spine.  Moreover, in November 1998, Dr. D. diagnosed 
osteoarthritis in the veteran's lumbar spine.  While neither 
osteoarthritis nor associated degenerative changes were 
reported during the most recent VA examination, the Board is 
of the opinion that the evidence is at least in equipoise 
with respect to the presence of low back disability, 
manifested by degenerative changes, in and after service.  In 
such cases, all reasonable doubt is resolved in favor of the 
veteran; and, therefore, the Board is of the opinion that 
there is a rational basis for service connection.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To that extent, 
the appeal is granted.

In arriving at this decision, the Board notes that low back 
disability, diagnosed as lumbo-sacral strain, was reported 
during the VA examination in February 1995.  The Board also 
notes that spondylolisthesis at L5-S1 and lumbar disc 
disease, probably at L3-L4, was reported during the 
examination in December 1999.  However, there is no evidence 
that any of those disabilities were reported in service or 
that they are in any way related to service.  Therefore, the 
grant of service connection is restricted to low back 
disability, manifested by degenerative changes.


ORDER

Entitlement to service connection for upper back disability 
is denied.

Entitlement to service connection for low back disability, 
manifested by degenerative changes, is granted.



		
	HAROLD A. BEACH
	Acting Member, Board of Veterans' Appeals



 

